19-22222-rdd   Doc 7   Filed 03/28/19   Entered 03/28/19 14:55:28   Main Document
                                        Pg 1 of 9
19-22222-rdd   Doc 7   Filed 03/28/19   Entered 03/28/19 14:55:28   Main Document
                                        Pg 2 of 9
19-22222-rdd   Doc 7   Filed 03/28/19   Entered 03/28/19 14:55:28   Main Document
                                        Pg 3 of 9
19-22222-rdd   Doc 7   Filed 03/28/19   Entered 03/28/19 14:55:28   Main Document
                                        Pg 4 of 9
19-22222-rdd   Doc 7   Filed 03/28/19   Entered 03/28/19 14:55:28   Main Document
                                        Pg 5 of 9
19-22222-rdd   Doc 7   Filed 03/28/19   Entered 03/28/19 14:55:28   Main Document
                                        Pg 6 of 9
19-22222-rdd   Doc 7   Filed 03/28/19   Entered 03/28/19 14:55:28   Main Document
                                        Pg 7 of 9
19-22222-rdd   Doc 7   Filed 03/28/19   Entered 03/28/19 14:55:28   Main Document
                                        Pg 8 of 9
19-22222-rdd   Doc 7   Filed 03/28/19   Entered 03/28/19 14:55:28   Main Document
                                        Pg 9 of 9
